Title: To Thomas Jefferson from David Humphreys, 30 January 1786
From: Humphreys, David
To: Jefferson, Thomas



Dear Sir
London Janry. 30th. 1786

I am honoured with your letter of the 5th inst. and shall execute your several commissions with the greatest satisfaction. I shall also procure the plan of the iron bridge over the Severn agreeably to your subsequent note.
Gatteaux the Engraver lives in the Street St. Thomas de Louvre opposite the treasury of the Duke de Chartres. Now that there is no obstacle to commencing the Medal for Genl. Washington, since Houdon’s return, I could wish (should it not be giving you too much trouble) that you would send for Du Vivier who lives in the Old Louvre and propose to him undertaking it upon exactly the terms he had offered, which I think were 2400 Livres besides the gold and expence of coining. If he should not chuse it we must let it rest until Dupre shall have finished Genl. Green’s. Gatteaux has a paper on which is the description of Genl. Washington’s Medal.
Notwithstanding Parliament is now sitting I can give you no news of consequence. Administration is so strong it is not expected to be a very violent or long session. You will probably have seen Ld. Chesterfield is recalled. The Marquis of Carmarthen is talked of as Ambassador for Madrid. I dined a few days ago with Mr. Crawford at the Binghams, and from what he let fall I fancy he has not been very graciously received at St. James’s. As to American affairs they are out of the question. Administration and Opposition seem to be agreed in this one point alone, that nothing is necessary to be done with respect to a farther connection with the U.S., or rather all ranks of people appear to be equally hostile in their political opinions against us.
As the Commission to which I had the honour of being appointed Secretary expires the beginning of May next, I have thought it expedient to inform the Secretary of State for the Department of foreign Affairs, that if Congress should not have farther occasion for my services in Europe, I proposed to embark for America in April. I am confident you would not wish me to betray the Independence of the American character by remaining one moment longer, than my Country should think I might be useful.
The intelligence from America is, in general, of an agreeable complexion. The delegation from Virginia is composed of R. H.  Lee, Grayson, Monroe, Carrington and H. Lee, from Maryland of Jno. Henry, W. Hindman, Rd. Ridgely, Col. Ramsey and Wm. Harrison brother to the Secretary of Gen. Washington.
Col. Smith desires his best respects may be presented to you. For myself, I hope soon after the Queen’s birthday (9th Feby.), to assure you personally with how great and sincere affection and esteem I am Dr. Sir Your Friend & Hble. Servt.,

D. Humphreys

